The Honorable Charlotte T. Schexnayder State Representative Box "C" Dumas, AR 71639
Dear Representative Schexnayder:
This is in response to your request for an opinion regarding the definitions of "Intermediate" and "I-A" ratings on ambulance service.  You have indicated that this request is made on behalf of the City of McGehee, so that the city may be assure that it is operating according to regulations.
Please note that I have enclosed a copy of the current Emergency Medical Services Rules and Regulations.  A service licensee in the "intermediate" classification must, in addition to general standards set forth under Section III., meet the specific standards outlined under Section III.C.2. of these Rules and Regulations.  (See, p., 8-10) Subsections a. through k. embody the services which must be performed, when appropriate, by each Intermediate licensee under direction of its Medical Director.
The specific standards for a "Class I-A" licensee are contained in Section III.C.3.a. through g.
As you can see, both the Intermediate and Class I-A licensee must perform the "basic life support skills" set forth under Section III.C.1.b; they must each provide 24-hour continuous service; and they must notify the receiving hospital of impending arrival, patient condition, care rendered, and any information requested by the hospital.  See, Section III.C.1.h.
The Intermediate licensee may perform advanced life support skills as indicated under Section III.C.2.a.  With regard to vehicle attendance, both the Intermediate and Class I-A licensee must have two (2) individuals, in accordance with subsections 2.d. and 3.c. of Section III.C.  The Intermediate licensee must, however, have a licensed physician, EMT-Paramedic or EMT-Intermediate in the patient compartment at all times during patient transport; the Class I-A licensee must have at least one of the individuals in the patient compartment.
An eight (8) minute reaction time is required of the Intermediate licensee, whereas the Class I-A licensee must comply with a two (2) minute reaction time for each emergency request.  With regard to vehicle registration, the Intermediate licensee must have all emergency vehicles registered at least at an Intermediate level. At least one-half or the majority of the Class I-A licensee's emergency vehicles must be registered as Class I-A.  Vehicles purchased by a Class I-A licensee after July 6, 1977 must meet the requirements set forth under Section IV.C.1.a. (regarding minimum dimensions for patient compartment).
An Intermediate licensee must also maintain a register of legend drugs, as specified under Section III.C.2.g.  A Medical Director requirement is set forth under subsection i. of Section III.C.2 with regard to an Intermediate licensee.  "Standing orders" are authorized under subsection j.  And the Intermediate licensee may not carry or dispense drugs or medications not approved by the Arkansas Department of Health, endotracheally intubate a patient, or perform cardiac monitoring/defibrillation, in accordance with subsection k. of Section III.C.2.
Registration of emergency vehicles is governed by Section IV. of the Rules and Regulations.  (See, p. 15-18.)  General standard appear under Subsection B. of Section IV.  Specific standards for the Intermediate and Class I-A classifications are set forth under Section IV.C.2. and Section IV.C.3., respectively.
As you can see, the standards with respect to vehicle specifications, two-way communication, and basic medical and extrication equipment are the same for both of these classifications.  See, Sections IV.C.1.a., IV.C.1.b., and IV.C.1.d (p. 14-16).  Each vehicle in the Intermediate Class must, additionally, meet the intermediate supplies and equipment specifications recommended by the Governor's Advisory Council on EMS and approved by the Health Department.  See, Section IV.C.2.b. (p. 16).  And the Intermediate permit is available only to services licensed as Intermediate or Paramedic.  Section IV.C.2.c.
We hope that the foregoing is of assistance in identifying the pertinent regulations.  If further guidance is required, we suggest that inquiries be directed to the Arkansas State Board of Health.
We should note, finally, that a bill to extend application of the Municipal Ambulance Licensing Act was recently signed by the Governor.  This act (Act 196 of 1989) grants all first class cities the authority to establish standards and regulations that are equal to or greater than those enacted by the state concerning emergency medical services and ambulance operations.  The act contains an emergency clause, and is therefore currently in effect.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.